UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10−Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2014 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-30264 NETWORK CN INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 90-0370486 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Room 2120 and 2122, Leighton Centre, 77 Leighton Road, Causeway Bay, Hong Kong (Address of principal executive offices, Zip Code) (852) 2833-2186 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The number of shares outstanding of each of the issuer’s classes of common stock, as of May 15, 2014 is as follows: Class of Securities Shares Outstanding Common Stock, $0.001 par value TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 PART II OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Mine Safety Disclosures 31 Item 5. Other Information 31 Item 6. Exhibits 31 Table of Contents PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. NETWORK CN INC. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page Condensed Consolidated Balance Sheets as of March 31, 2014 and as of December 31, 2013 (Unaudited) 4 Condensed Consolidated Statements of Operationsand Comprehensive Loss for the Three Months Ended March 31,2014and 2013 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2014 and 2013 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 3 Table of Contents NETWORK CN INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) Note As of March 31, As of December 31, ASSETS Current Assets Cash $ $ Accounts receivable, net 5 Prepayments for advertising operating rights, net 6 - - Prepaid expenses and other current assets, net 7 Total Current Assets Equipment, Net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable, accrued expenses and other payables 8 $ $ 1% convertible promissory notes due 2014, net 10 Capital lease obligation 9 Total Current Liabilities Non-Current Liabilities Capital lease obligation, net of current portion 9 Total Non-Current Liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES 11 STOCKHOLDERS’ DEFICIT Preferred stock, $0.001 par value, 5,000,000 shares authorized None issued and outstanding - - Common stock, $0.001 par value, 400,000,000 shares authorized Shares issued and outstanding:115,919,467 and 106,419,467 as of March 31, 2014 and December 31, 2013 respectively 106,419 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income TOTAL STOCKHOLDERS’ DEFICIT 12 ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 4 Table of Contents NETWORK CN INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONSAND COMPREHENSIVE LOSS FOR THE THREE MONTHS ENDED MARCH 31,2014AND 2013 (UNAUDITED) Three Months Ended Note March 31, 2014 March 31, 2013 REVENUES Advertising services $ $ COST OF REVENUES Cost of advertising services ) ) GROSS LOSS ) ) OPERATING EXPENSES Selling and marketing ) ) General and administrative ) ) Total Operating Expenses ) ) LOSS FROM OPERATIONS ) ) OTHER INCOME Sundry income - Interest income 18 9 Total Other Income 9 INTEREST AND OTHER DEBT-RELATD EXPENSES Amortization of deferred charges and debt discount 10 ) ) Interest expense 8, 9&10 ) ) Total Interest and Other Debt-Related Expenses ) ) NET LOSS BEFORE INCOME TAXES ) ) Income taxes - - NET LOSS $ ) $ ) OTHER COMPREHENSIVE INCOME (LOSS) Foreign currency translation gain (loss) ) Total Other Comprehensive Income (Loss) ) COMPREHENSIVE LOSS $ ) $ ) NET LOSS PER COMMON SHARE – BASIC AND DILUTED 14 $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING – BASIC AND DILUTED 14 The accompanying notes are an integral part of the condensed consolidated financial statements. 5 Table of Contents NETWORK CN INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) Three Months Ended March 31, 2014 March 31, 2013 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization: Equipment Deferred charges and debt discount Stock-based compensation for service Loss on disposal of equipment Changes in operating assets and liabilities: Accounts receivable, net ) ) Prepayments for advertising operating rights, net - Prepaid expenses and other current assets, net ) Accounts payable, accrued expenses and other payables ) Net cash used in operating activities ) ) CASH FLOWSFROM INVESTING ACTIVITIES: Purchase of equipment ) - Proceeds from sales of equipment - Net cash (used in) provided byinvesting activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from private placements - Proceeds from short-term loan Repayment of short-term loan ) - Repayment of director’s loan ) - Repayment of capital lease obligation ) ) Net cash provided by financing activities EFFECT OF EXCHANGE RATE CHANGES ON CASH ) NET DECREASE IN CASH ) ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for: Income taxes $
